—Order, Supreme Court, *165New York County (Harold Tompkins, J.), entered December 23, 1996, which granted defendants’ motion pursuant to CPLR 3211 (a) (7) to dismiss plaintiffs complaint, unanimously affirmed, without costs.
Plaintiff has failed to state a cause of action. Defendant Columbia never obligated itself to employ any particular objective definition of “satisfactory” work for acceptance as a doctoral candidate. This was a purely subjective academic determination as to which the judiciary will not interfere (Sirohi v Lee, 222 AD2d 222, lv denied 88 NY2d 897). Moreover, we note that there is no indication that such decision was arbitrary and capricious or made in bad faith (Matter of Susan M. v New York Law School, 76 NY2d 241).
We have considered plaintiffs remaining contentions and find them to be without merit. Concur—Milonas, J. P., Ellerin, Wallach and Rubin, JJ.